The plaintiff was injured when an automobile diiven by her husband, in which she was a passenger, was in a collision with one driven by the defendant. A jury returned a verdict for the plaintiff. The only exception presented to this court is to the denial of the defendant’s motion for a directed verdict. The evidence is summarized in its light most favorable to the plaintiff. The collision occurred about 8 p.m. on July 23, 1965, on Route 20, in Oxford, at a place where the highway is substantially level and straight, with two lanes for traffic going in each direction. The two automobiles were going in oppo*872site directions, and the driver of each saw the other when the automobiles were about 100 yards apart. The plaintiff’s husband was driving westerly in his passing lane, intending to make a left turn into the driveway of a diner. When he started to make the turn he put on his directional signal and made a diagonal turn. The defendant saw the Mercier automobile turn diagonally to its left, but he did not see its directional signals. He applied his brakes and kept them on until the collision between his right front fender and the right rear door of the Mercier automobile, which was then partially in the diner driveway. After the collision there were two tire marks on the pavement extending back from the defendant’s automobile a distance of ninety-five feet. At the moment of impact he was traveling about ten miles an hour. The defendant made no effort to turn left into his own passing lane to avoid the collision. On all of the evidence the jury could infer that, to some degree, negligence of the defendant contributed to the happening of the accident. Apparently the jury found that both drivers were negligent because they returned verdicts for the defendant on three counts in which the husband Mercier was a plaintiff. There was no error.
Thomas J. Donahue, Jr., for the defendant.
Edward P. Reardon for the plaintiff.

Exceptions overruled.